Lawton and Doerr, JJ. (dissenting).
We respectfully dissent. Petitioner was " 'impacted]’ ” and became "aggrieved” when her job classification was excluded from the eligibility list *1045(Matter of Edmead v McGuire, 67 NY2d 714, 716; see, Mundy v Nassau County Civ. Serv. Commn., 44 NY2d 352, 357). Nor is there an issue that petitioner was unaware of her disqualification so as to toll the running of the Statute of Limitations (see, Matter of Biondo v New York State Bd. of Parole, 60 NY2d 832, 834). The letter of September 10, 1992, signed by petitioner and some 51 others similarly classified, expressing dissatisfaction with the exclusion of their job classification and requesting a hearing to effect a change, establishes that petitioner was aware of respondents’ determination. When respondents, in their letter of October 2, 1992, denied the group’s request for a hearing, they merely reconfirmed their determination. That request for reconsideration, unless the law specifically authorizes it, does not toll the running of the Statute of Limitations (see, Matter of Johnson v Christian, 114 AD2d 321, 322; see also, Matter of Lee Oil Co. v Jorling, 190 AD2d 1072). Petitioner has not shown such authority. In any event, the proceeding was untimely even if the Statute of Limitations began to run when respondents denied petitioner’s request for reconsideration on October 2, 1992.
We find no merit to petitioner’s contention that she did not receive personal notice of her disqualification until March 17, 1993. All potential applicants were notified in the civil service examination notice of the qualifications necessary to take the exam. Additionally, respondents’ October 2, 1992 letter, which was mailed to petitioner and other signatories at the return address set forth in their September 2, 1992 letter, constituted personal notice of her disqualification. Respondents were under no obligation to seek out and mail letters to the signatories’ personal addresses. If the signatories wanted that, they should have listed their own return addresses. (Appeal from Judgment of Supreme Court, Erie County, Mintz, J.—Article 78.) Present—Callahan, J. P., Pine, Lawton, Doerr and Boehm, JJ.